                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Troy T.,                                             Case No. 20-cv-1599 (WMW/KMM)

                            Plaintiff,
                                                ORDER GRANTING DEFENDANT’S
       v.                                         UNOPPOSED MOTION FOR
                                                         REMAND
Andrew Saul, Commissioner of Social
Security,

                            Defendant.


      This matter is before the Court on the unopposed motion of Defendant Andrew Saul,

the Commissioner of Social Security, to reverse and remand this Social Security disability

case pursuant to sentence four of 42 U.S.C. § 405(g). (Dkt. 24.)

      On October 11, 2019, an Administrative Law Judge (ALJ) denied Plaintiff Troy T.

disability benefits. The Social Security Administration Appeals Council subsequently

denied Troy T.’s request for review of the ALJ’s decision. Troy T. sought judicial review

of the adverse ruling. Defendant Andrew Saul, the Commissioner of Social Security, now

requests that this Court reverse and remand this case pursuant to 42 U.S.C. § 405(g) and

Melkonyan v. Sullivan, 501 U.S. 89 (1991). Troy T. does not oppose the motion.

      Title 42 United States Code Section 405(g) provides that, “[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). In Section 405(g)
actions, “remand orders must . . . accompany a final judgment affirming, modifying, or

reversing the administrative decision.” Melkonyan, 501 U.S. at 101–02. In light of

Commissioner Saul’s unopposed motion, the Court concludes that reversing and

remanding the ALJ’s decision pursuant to sentence four of Section 405(g) is warranted.

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     Defendant Commissioner Andrew Saul’s unopposed motion for remand,

(Dkt. 24), is GRANTED.

      2.     The ALJ’s decision is REVERSED and this case is REMANDED to the

Commissioner of Social Security for a supplemental hearing and further administrative

action, pursuant to sentence four of 42 U.S.C. § 405(g).

      3.     The Clerk of Court is directed to terminate Plaintiff Troy. T’s motion for

summary judgment, (Dkt. 20).

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 10, 2021                                    s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            2
